Citation Nr: 1503394	
Decision Date: 01/23/15    Archive Date: 01/27/15

DOCKET NO.  12-34 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an effective date earlier than December 18, 2007 for the grant of entitlement to service connection for multiple sclerosis with vertigo.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. R. Harrigan Smith, Counsel

INTRODUCTION

The Veteran served on active duty from February 1993 to June 1997.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In a March 2011 rating decision, the RO granted entitlement to service connection for multiple sclerosis with ataxic gait, disequilibrium, and vertigo, and assigned a 60 percent disability rating, effective December 9, 2008.  

In a June 2012 rating decision, the RO found clear and unmistakable error in the evaluation of multiple sclerosis with vertigo, and retroactively assigned the 60 percent disability rating from December 18, 2007.

The Veteran presented testimony before the undersigned at the RO in June 2013.

The Veteran's Virtual VA and VBMS files were reviewed in connection with this decision. Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.


FINDINGS OF FACT

1. An original claim for service connection for vertigo was filed in January 2002.

2. An unappealed rating decision in August 2002 denied service connection for a vertigo; no new and material evidence was received within a year of this decision.

3. A claim for service connection for vertigo was not thereafter received until December 18, 2007.

4. There is no communication of record received subsequent to the January 2002 rating decision and prior to December 18, 2007 claim, that can be construed as a formal or informal claim for VA compensation benefits based on vertigo or multiple sclerosis.


CONCLUSION OF LAW

The criteria for an effective date earlier than December 18, 2007, for the grant of service connection for multiple sclerosis have not been met. 38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.151, 3.155, 3.158, 3.400 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. Id. at 486.

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim. See Mayfield, 444 F.3d 1328; see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The Veteran's claim arises from an appeal of the effective date following the grant of service connection. Courts have held that once service connection is granted the claim is substantiated, and additional notice is not required as any defect in the notice is not prejudicial. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). Therefore, no further notice is needed under VCAA.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 'duty to assist' contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  Post-service private and VA medical records and VA examination reports have been associated with the claims file.  The Board has reviewed these records to establish if any other medical evidence relevant to the Veteran's claim exists and has determined that all relevant medical evidence has been associated with the record.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements. The appeal is thus ready to be considered on the merits.

Earlier Effective Date

The general rule regarding effective dates is that the effective date of an evaluation and award of compensation based on an original claim, a claim re-opened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400 (2014).

A specific claim in the form prescribed by the Secretary of Veterans Affairs must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 C.F.R. § 3.151 (2014).  The term 'claim' or 'application' means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief of entitlement, to a benefit.  38 C.F.R. § 3.1(p) (2014).  'Date of receipt' generally means the date on which a claim, information, or evidence was received by VA.  38 C.F.R. § 3.1(r).  Any communication or action indicating an intent to apply for a benefit may be considered an informal claim.  38 C.F.R. § 3.155 (2014).

Any communication or action, indicating intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such an informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year after the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim. 38 C.F.R. § 3.155(a).

An original claim for service connection for vertigo was filed in January 2002.  An unappealed rating decision in August 2002 denied service connection for vertigo; no new and material evidence was received within a year of this decision. Therefore, this decision is final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.

Having found that the previous rating decision is final, the Board will now address whether the Veteran might be otherwise entitled to an effective date earlier than December 18, 2007, for the grant of service connection for multiple sclerosis with vertigo.

After the January 2002 rating decision, correspondence evidencing intent to claim service connection for vertigo, which was found to be associated with multiple sclerosis, was not received from the Veteran until December 18, 2007.  Such correspondence reflects that the Veteran was claiming entitlement to service connection for vertigo.  Ultimately, in a March 2011 rating decision, the RO granted entitlement to service connection for multiple sclerosis with ataxic gait, disequilibrium, and vertigo, and assigned a 60 percent disability rating, effective December 9, 2008.  In a June 2012 rating decision, the RO found clear and unmistakable error in the evaluation of multiple sclerosis with vertigo, and retroactively assigned the 60 percent disability rating from December 18, 2007.

The Board concludes that an effective date earlier than December 18, 2007, for the grant of service connection for multiple sclerosis with vertigo, is not warranted. As discussed above, the August 2002 rating decision was final.  Therefore, the claim by which the Veteran was granted service connection for vertigo, and which led to this appeal, was a claim to reopen a previously denied claim.  The Court has held that, when a claim is reopened, the effective date cannot be earlier than the date of the claim to reopen.  Juarez v. Peak, 21 Vet. App. 537, 539-540 (2008) (citing Bingham v. Nicholson, 421 F. 3d 1346 (Fed. Cir. 2005); Leonard v. Nicholson, 405 F.3d. 1333, 1337 (Fed. Cir. 2005); Flash v. Brown, 8 Vet. App. 332, 340 (1995).)

In light of the foregoing, the only effective date for the award of service connection that may be assigned for the Veteran's multiple sclerosis with vertigo is the presently assigned date of December 18, 2007.

While the Board recognizes the Veteran's contentions that his illness prevented him from filing a timely appeal to the August 2002 rating decision, it should be noted that no communication from the Veteran after the August 2002 rating decision was received until the December 18, 2007 claim.  The governing legal authority is clear and specific, and VA is bound by it.  As a result, the Veteran's claim for an earlier effective date is denied. 

As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule does not apply, and his claim of entitlement to an effective date earlier than December 18, 2007, for the grant of service connection for multiple sclerosis with vertigo is denied. See 38 U.S.C.A §5107 (West 2002 & Supp. 2014).



ORDER

An effective date earlier than December 18, 2007, for the grant of service connection for multiple sclerosis with vertigo is denied.



____________________________________________
J.A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


